Case 1:18-cv-01395-CFC-CJB Document 147 Filed 04/30/20 Page 1 of 3 PageID #: 3250




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


  BIODELIVERY SCIENCES
  INTERNATIONAL, INC. and ARIUS TWO,
  INC.,

                        Plaintiffs,
                                                         C.A. No. 18-1395-CFC-CJB
                         v.

  ALVOGEN PB RESEARCH &
  DEVELOPMENT LLC, ALVOGEN MALTA
  OPERATIONS LTD., ALVOGEN PINE
  BROOK LLC, ALVOGEN, INC., and
  ALVOGEN GROUP, INC.,

                        Defendants.

  BIODELIVERY SCIENCES
  INTERNATIONAL, INC. and ARIUS TWO,
  INC.,

                        Plaintiffs,
                                                         C.A. No. 19-444-CFC-CJB
  v.

  CHEMO RESEARCH S.L., INSUD PHARMA
  S.L.U., INTELGENX CORP., and INTELGENX
  TECHNOLOGIES CORP.,

                        Defendants.


                        STIPULATION AND [PROPOSED] ORDER
                      EXTENDING EXPERT DISCOVERY DEADLINES

         Plaintiffs and Defendants, subject to the approval of the Court, hereby stipulate and agree

  that the following expert discovery deadlines be amended as follows:
Case 1:18-cv-01395-CFC-CJB Document 147 Filed 04/30/20 Page 2 of 3 PageID #: 3251




                  Deadline1                           Current2                     New

         Opening expert reports                     May 1, 2020               June 12, 2020
         Rebuttal expert reports                   May 29, 2020                July 17, 2020
           Reply expert reports                    June 26, 2020             August 14, 2020
         Close of expert discovery                 July 17, 2020            September 24, 2020

         The parties each reserve their rights to seek further relief from the Court regarding the

  schedules in the above-captioned cases.

  MORRIS, NICHOLS, ARSHT & TUNNELL LLP             HEYMAN ENERIO GATTSUO & HIRZEL LLP


  /s/ Jeremy A. Tigan                              /s/ Dominick T. Gattuso
  Jack B. Blumenfeld (No. 1014)                    Dominick T. Gattuso (No. 3630)
  Jeremy A. Tigan (No. 5239)                       300 Delaware Avenue, Suite 200
  1201 North Market Street                         Wilmington, DE 19801
  Wilmington, DE 19899                             (302) 472-7300
  (302) 658-9200                                   dgattuso@hegh.law
  jblumenfeld@mnat.com
  jtigan@mnat.com                                  Attorney for Alvogen Pb Research &
                                                   Development LLC, Alvogen Malta Operations
  Attorneys for Plaintiffs                         Ltd., Alvogen Pine Brook LLC, Alvogen, Inc.,
                                                   and Alvogen Group, Inc.




  1
    For the Chemo action (C.A. No. 19-444), these expert report deadlines pertain to invalidity
  issues only. Trial concerning invalidity issues in the Chemo action is scheduled to begin on
  November 9, 2020 in coordination with the Alvogen action (C.A. No. 18-1395). See 4/23/20 Oral
  Order in C.A. No. 19-444. The intervening deadlines related to the infringement-related trial in
  the Chemo action, set for May 3, 2021 (id.), will be the subject of a separate stipulation between
  Plaintiffs and the Chemo Defendants.
  2
    See D.I. 126, D.I. 136, D.I. 142, and D.I. 145 in C.A. No. 18-1395; D.I. 193 ¶ 3, D.I. 167,
  D.I. 237, D.I. 245, and D.I. 248 in C.A. No. 19-444.
                                                  2
Case 1:18-cv-01395-CFC-CJB Document 147 Filed 04/30/20 Page 3 of 3 PageID #: 3252




                                               YOUNG CONAWAY STARGATT & TAYLOR LLP

                                               /s/ Samantha G. Wilson
                                               Anne Shea Gaza (No. 4093)
                                               Samantha G. Wilson (No. 5816)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, DE 19801
                                               (302) 571-6600
                                               agaza@ycst.com
                                               swilson@ycst.com

                                               Attorneys for Chemo Research S.L., Insud
                                               Pharma S.L.U., IntelGenx Corp., and
                                               IntelGenx Technologies Corp.

  April 30, 2020




         SO ORDERED this _____ day of ______________, 2020.


                                        __________________________________
                                                         J.




                                           3
